In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
CHARLES A. HALL,         *
                         *                         No. 16-294V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: January 25, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         Chronic Inflammatory Demyelinating
                         *                         Polyneuropathy (“CIDP”)
             Respondent. *
******************** *

Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for Petitioner;
Douglas Ross, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On January 9, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Charles A. Hall on March 3, 2016. In his
petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
October 10, 2013, caused him to suffer Chronic Inflammatory Demyelinating
Polyneuropathy (“CIDP”). Petitioner further alleges that he suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition.

     Respondent denies that the influenza vaccine caused petitioner to suffer
CIDP or any other injury, or his current condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $150,000.00 in the form of a check payable to
        petitioner, Charles A. Hall. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-294V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2